Case 2:17-cr-00037-FB-PMW Document 559-22 Filed 04/24/19 Page 1 of 4




                     Exhibit 22
     Case 2:17-cr-00037-FB-PMW Document 559-22 Filed 04/24/19 Page 2 of 4 1669




1                    IN THE UNITED STATES DISTRICT COURT

2                               DISTRICT OF UTAH

3                               CENTRAL DIVISION

4

5      UNITED STATES OF AMERICA,       )

6                  Plaintiff,          )

7         vs.                          )   Case No. 2:17-CR-37-RJS

8      CLAUD R. KOERBER,               )

9                  Defendant.          )

10     ____________________________)

11

12                 BEFORE THE HONORABLE ROBERT J. SHELBY

13                 ---------------------------------------

14                              September 6, 2017

15                                  Jury Trial

16

17

18

19

20

21

22

23

24     REPORTED BY: Patti Walker, CSR, RPR, CP           801-364-5440

25     351 South West Temple, #8.431, Salt Lake City, Utah          84101
     Case 2:17-cr-00037-FB-PMW Document 559-22 Filed 04/24/19 Page 3 of 4 1806




1                  MR. MUMFORD:   Objection, Your Honor, relevance,

2      foundation.

3                  THE COURT:   Overruled.

4                  Go ahead, Mr. Christensen.

5                  THE WITNESS:   Posturing is how you present

6      yourself.   A specific example would be for people to believe

7      you're successful, you have to look successful.

8      BY MR. WALZ:

9      Q    All right.    And was there any posturing relative to

10     your particular salary from Iceberg?

11                 MR. MUMFORD:   Objection, Your Honor, relevance.

12                 THE COURT:   Overruled.

13                 THE WITNESS:   Yes.

14     BY MR. WALZ:

15     Q    In what way?

16     A    When we were negotiating the company -- the merger

17     between the two companies -- or the formation of the

18     companies, Rick wanted me to make $120,000 a year, which is

19     more than I had ever made.      And he said that a president of

20     a company couldn't make what I was making previously and be

21     taken seriously.

22     Q    Did you need that 120,000 a year?

23     A    No.

24     Q    Did you ever travel out of state with Mr. Koerber

25     during your association with him?
     Case 2:17-cr-00037-FB-PMW Document 559-22 Filed 04/24/19 Page 4 of 4   1




1                         C E R T I F I C A T E

2

3

4                 I hereby certify that the foregoing matter is

5      transcribed from the stenographic notes taken by me and is a

6      true and accurate transcription of the same.

7

8

9

10

11

12

13

14

15

16     PATTI WALKER, CSR-RPR-CP      DATED: 12-29-17
       Official Court Reporter
17     351 South West Temple, #8.431
       Salt Lake City, Utah 84101
18     801-364-5440

19

20

21

22

23

24

25
